Hancock, Jr., J. P., and Moule, J. (dissenting).
We do not agree that plaintiffs have presented any factual basis from which a jury could determine that defendant’s conduct lulled them into believing that the limitation period would *968not be asserted. Plaintiffs rely on several cases where defendant insurers waited until after the expiration of the applicable limitation period to deny submitted claims (see Dresserville Farms v Firemen’s Ins. Co., 54 AD2d 1118, 1119; Pasmear Inn v General Acc. Fire & Life Assur. Corp., 44 AD2d 647; Huggins v Associated Hosp. Serv. of N. Y., 53 Misc 2d 160). Defendants’ conduct in these cases was found to raise a triable issue of fact as to whether they should be estopped from asserting the contractual limitation period. The facts of this case are, however, distinguishable from the cases relied upon by plaintiffs. Here, plaintiffs’ claim was finally rejected prior to the running of the one-year limitation period. Moreover, a substantial part of the delay involved in obtaining a final decision from defendant’s reinstatement committee must be directly attributed to plaintiffs’ attorney. While the information requested by defendant was forwarded to plaintiffs’ attorney by Alan’s former employer in a letter dated March 10, 1982, it was inexplicably not forwarded to defendant until April 27,1982. Furthermore, defendant’s reinstatement committee denied the claim on May 14, 1982. The decision was received by plaintiffs’ attorney on-May 18, five days prior to the expiration of the limitation period, but an action was not commenced until July 15,1982. Considering the facts of this case, defendant’s conduct was not inequitable and defendant should not be estopped from asserting the one-year limitation period as a defense. Plaintiffs also contend that the contractual reduction of the Statute of Limitations is unenforceable. This contention is without merit. “Parties by written agreement may provide a shorter time for the commencement of an action than is prescribed by statute (CPLR 201) provided that it is reasonable (Planet Constr. Corp. v Board of Educ. of City of N. Y., 7 N Y 2d 381, 385)” (Stanley R. Benjamin, Inc. v Fidelity & Cas. Co. of N. Y., 72 Misc 2d 742, 743). While such agreements are strictly construed against the party invoking them (see, e.g., 2 Carmody-Wait 2d, NY Prac, § 13:6), plaintiffs do not allege that the limitation is either unreasonable or ambiguous. Moreover, this court has previously upheld the same limitation period which is at issue here (Robischon v Genesee Val. Med. Care, 92 Misc 2d 854, affd 65 AD2d 681). Plaintiffs further contend that, due to their never having received a copy of the contract, they were unaware of the one-year period of limitation. Plaintiffs do not dispute the fact that they received a letter with two attached brochures describing changes in their policy as of May 15, 1980. One of the brochures, describing benefits under the policy’s major medical rider, Specifically provides that “[n]o action at law shall be brought hereunder against [Blue Shield] unless commenced within twelve months from the date when services were rendered.” The letter accompanying the brochures states that the brochures merely summarize the benefits provided, that the terms of the contract are controlling, and that additional copies of the contract and rider may be obtained from defendant’s office. Plaintiffs do not allege they ever requested a copy of their contract from defendant and are unable to cite any authority for the proposition that, absent actual receipt of the contract, the contractual reduction of the Statute of Limitations is unenforceable. This situation is, however, analogous to McGoey v Insurance Co. of North Amer. (57 AD2d 945) where the court stated that “it appears that plaintiff knew or should have known that there was a 12-month limitation on his right to sue.” Here, the brochure listing the 12-month limitation period and the accompanying letter from defendant indicate that plaintiffs knew or should have known of the 12-month limitation on their right to sue. Accordingly, plaintiffs have failed to present any evidence raising a triable issue of fact and, hence, summary judgment was properly granted (see, e.g., Andre v Pomeroy, 35 NY2d.361; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395). (Appeal from order of Supreme Court, Seneca County, *969Kennedy, J. — summary judgment.) Present — Hancock, Jr., J. P., Doerr, Denman, Moule and Schnepp, JJ.